PER CURIAM.
Without concurring in the reasons expressed at Special Term for denying the plaintiff’s motion for an injunction, and without expressing any opinion as to whether or not the plaintiff would, after the trial of the action, be entitled to a judgment securing the exclusive right to use its corporate name, this order upon the plaintiff’s appeal is affirmed, leaving question as to the judgment to which the plaintiff will be entitled to be settled upon the trial of the action. Upon the appeal of the defendants from that part of the order granting an injunction, we think the court below was right, and that the order, so far as appealed from, should be affirmed. The order is therefore affirmed, without costs to either party upon this appeal.